Case: 17-11212      Document: 00515607833         Page: 1    Date Filed: 10/20/2020




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 October 20, 2020
                                   No. 17-11212
                                                                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jeffrey Ndungi Sila,

                                                          Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:16-CR-448-1


   Before Higginbotham, Elrod, and Haynes, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge
          A jury convicted Jeffrey Sila of theft of public funds and aggravated
   identity theft. On appeal, he contends that the district court erred by failing
   to give the jury a “unanimity of theory” instruction on Counts I and II of his
   indictment, that there was insufficient evidence to convict him on Count III,
   and that his sentence was incorrect. We AFFIRM the judgment of the
   district court with respect to Counts I and II, VACATE Sila’s conviction on
   Count III, and REMAND the case for re-sentencing.
Case: 17-11212         Document: 00515607833              Page: 2       Date Filed: 10/20/2020




                                          No. 17-11212


                                                I.
           In 2016, the Internal Revenue Service began investigating a scheme
   involving stolen tax refund checks. The IRS believed the scheme was being
   run out of Kenya and suspected Lydia Breaux of acting as a stateside
   operative. Breaux soon confided in an undercover IRS agent that Jeffrey
   Sila—already a suspect in the investigation—had entered the United States
   from Kenya with a large tax refund check in need of cashing. The trio (the
   IRS agent, Breaux, and Sila) met in a Dallas, Texas restaurant to negotiate
   the purchase of the tax refund check by the IRS agent. At this meeting, Sila
   showed the agent a picture of the check, made out to a long-deceased
   individual named Cynthia Short. Sila also assured the agent that he could get
   him a fake driver’s license in Short’s name.
           Negotiations continued over the course of a week until the trio met up
   again to close the deal on August 9, 2016. The IRS agent purchased the
   check. A few days later, Sila made good on his promise and e-mailed the
   agent a fake driver’s license in Short’s name. Further investigation revealed
   that other fraudulent tax refunds had been issued to a bank account linked to
   Breaux. One such refund, under the name Dietrich Eipper, was filed with an
   IP address associated with Sila.
           Sila was arrested and charged with two counts of theft of public funds
   in violation of 18 U.S.C. §§ 2 and 641, based on two fraudulent tax refunds:
   one in Short’s name (Count I) and one in Eipper’s name (Count III).1 Sila
   was also charged with aggravated identity theft in violation of 18 U.S.C. §§ 2
   and 1028A (Count II), based on the use of Short’s identity to accomplish the

           1
             The pertinent portion of 18 U.S.C. § 641 prohibits embezzling, stealing,
   purloining, or knowingly converting any “record, voucher, money, or thing of value of the
   United States or of any department or agency thereof.” Title 18 U.S.C. § 2(a) provides
   that “[w]hoever commits an offense against the United States or aids, abets . . . or procures
   its commission, is punishable as a principal.”




                                                2
Case: 17-11212      Document: 00515607833           Page: 3   Date Filed: 10/20/2020




                                     No. 17-11212


   Count I offense. A federal jury convicted Sila on all three counts and the
   district court subsequently sentenced him. Sila timely appealed.
                                         II.
          Sila raises three arguments: (A) that the district court erred by failing
   to give the jury a “unanimity of theory” instruction on Counts I and II, (B)
   that there was insufficient evidence to convict him of theft of public funds on
   Count III (the Eipper tax refund), and (C) that his sentence should be vacated
   for erroneous loss attribution. We address each of these arguments in turn.
                                         A.
          Sila first argues that the district court should have given the jury a
   unanimity of theory instruction.        We review a district court’s jury
   instructions for abuse of discretion. United States v. Hernandez, 92 F.3d 309,
   311 (5th Cir. 1996). We “will not reverse if the court’s charge, viewed in its
   entirety, is a correct statement of the law which clearly instructs jurors as to
   the relevant principles of law.” Id. In a federal criminal case, a jury “cannot
   convict unless it unanimously finds that the Government has proved each
   element.” Richardson v. United States, 526 U.S. 813, 817 (1999). In general,
   however, “the jury need not agree as to mere means of satisfying the actus
   reus element of an offense.” Schad v. Arizona, 501 U.S. 624, 632 (1991)
   (plurality opinion).   Thus, “[i]n the routine case, a general unanimity
   instruction will ensure that the jury is unanimous on the factual basis for a
   conviction, even where an indictment alleges numerous factual bases for
   criminal liability.” United States v. Holley, 942 F.2d 916, 925–26 (5th Cir.
   1991) (quoting United States v. Beros, 833 F.2d 455, 460 (3d Cir. 1987)).
          But an exception to the general rule arises when the “differences
   between means become so important that they may not reasonably be viewed
   as alternatives to a common end, but must be treated as differentiating what
   the Constitution requires to be treated as separate offenses.” Schad, 501 U.S.




                                          3
Case: 17-11212         Document: 00515607833                Page: 4       Date Filed: 10/20/2020




                                            No. 17-11212


   at 633 (plurality opinion). Where the exception applies, a general unanimity
   “instruction will be inadequate to protect the defendant’s constitutional
   right to a unanimous verdict” because “there exists a genuine risk that the
   jury is confused or that a conviction may occur as the result of different jurors
   concluding that a defendant committed different acts.” Holley, 942 F.2d at
   926 (internal quotation marks omitted) (quoting United States v. Duncan, 850
   F.2d 1104, 1114 (6th Cir. 1988) (overruled on other grounds by Schad, 501
   U.S. at 634)).
           Sila asserts that his right to a unanimous jury verdict was violated by
   the district court’s failure to give a “unanimity of theory” instruction to the
   jury on Count I (the Short tax refund). The district court’s instruction did
   not address two aspects of unanimity that Sila wanted it to require: unanimity
   with respect to the location of the crime and unanimity with respect to the
   possible distinctions between “stealing” and “conversion” in § 641. 2
   Instead, the district court gave a general unanimity instruction: “[t]o reach a
   verdict, whether it is guilty or not guilty, all of you must agree. Your verdict
   must be unanimous on each count of the second superseding indictment.”
   Sila argues that a general unanimity instruction was inadequate to protect his
   constitutional rights. See Holley, 942 F.2d at 926.
           Relying on Schad, Sila first argues that “[m]isappropriating the check
   in Kenya would constitute one offense; converting the check to cash through


           2
              During the charge conference at trial, Sila’s counsel proposed some language that
   would have distinguished between stealing and converting in § 641, but did not offer any
   language or suggest any corrections to the district court’s charge relating to the location
   (Dallas or Kenya) of the Count I offense. It is therefore doubtful that Sila’s jury-charge
   argument with respect to the location of the crime was properly preserved on appeal. See
   United States v. Bennett, 874 F.3d 236, 243 (5th Cir. 2017) (noting that a district court errs
   in rejecting a requested jury instruction if the instruction is “substantively correct”, is “not
   substantially covered in the charge given to the jury”, and “concerns an important point in
   the trial.”).




                                                  4
Case: 17-11212      Document: 00515607833           Page: 5   Date Filed: 10/20/2020




                                     No. 17-11212


   a sale in Dallas would constitute another.” He says that, because the
   Government proved that the Short tax refund was filed in Kenya in April
   2015 (the Government did not prove who filed it) and proved that the check
   was sold in Dallas in August 2016, the conduct in each location must be
   treated as separate offenses and the jury should have been instructed
   accordingly. Sila says that the Government advanced both theories at trial
   and notes several instances when the Government mentioned Sila’s conduct
   in Kenya.
          To support this argument that the jury needed to be instructed that it
   must be unanimous as to whether the conduct in Kenya or Dallas formed the
   basis for Count I, Sila relies on Holley, 942 F.2d 916. In Holley, the defendant
   was charged with two counts of perjury and each count alleged multiple
   perjurious statements. Id. at 927. He argued on appeal that a unanimity
   instruction was necessary to ensure that the jury was unanimous as to at least
   one statement alleged in each of the two counts. Id. at 925. We agreed and
   determined that a unanimity of theory instruction was required because each
   count of the indictment “allege[d] multiple false statements” and “[t]he
   [G]overnment was required to prove dissimilar facts to show the knowing
   falsity of each statement.” Id. at 928. Without a unanimity of theory
   instruction, there was “a reasonable possibility that the jury was not
   unanimous with respect to at least one statement in each count.” Id. at 929.
          The Government does not dispute that Sila’s conduct in Dallas and
   his conduct in Kenya could have theoretically constituted two separate
   violations of § 641. Rather, the Government maintains that it sought to
   convict Sila on Count I based only on his conduct in Dallas. Therefore, the
   Government argues, the district court did not err in failing to give a unanimity
   of theory instruction as to the location of the crime.




                                          5
Case: 17-11212     Document: 00515607833           Page: 6   Date Filed: 10/20/2020




                                    No. 17-11212


          Sila is correct that, if the Government had alleged he violated § 641 in
   Kenya and/or in Dallas, then a unanimity of theory instruction consistent
   with Holley would have been required. But the United States did not allege
   two offenses in two locations, or even that one offense occurred across two
   locations. The indictment is instead based solely on the August 9, 2016
   Dallas transaction—made over a year after the fraudulent tax refund in
   Short’s name was filed in Kenya. The indictment alleged that the crime
   occurred on or about August 9, 2016 “in the Dallas Division of the Northern
   District of Texas,” not in Kenya.         Plus, the facts alleged in Count I
   correspond to the August 9, 2016 transaction, and cannot be reasonably
   construed to relate to any conduct performed at a much earlier date on a
   different continent. Unlike the indictment in Holley, Count I of Sila’s
   indictment does not allege “multiple” offenses or “embrace[] two or more
   separate offenses, though each be a violation of the same statute.” Holley,
   942 F.2d. at 927.
          The record also fails to vindicate Sila’s portrayal of the trial and his
   argument that the jury could have been confused. See id. at 926. He cites the
   Government’s closing argument, where the prosecutor said: “When did the
   theft occur? Well, the indictment alleges August the 9th. That’s the day he
   was in possession of [the Short tax refund]. He had brought it from Kenya,
   he had the intent to sell it and convert it to cash. That’s stealing. That’s
   conversion.” Far from proving that the Government charged Sila for his
   conduct in Kenya, this quote bolsters the Government’s argument that “the
   theft occurred . . . on August the 9th”—when Sila was in Dallas, not Kenya.
   He notes another moment from the Government’s closing argument: “And
   where did Mr. Sila come from to come to the United States with that check?
   It was Kenya.” Context is key. In this portion of its closing argument, the
   United States was not emphasizing the fact that Sila traveled to the United
   States from Kenya, but rather that Sila’s coming from Kenya was further




                                         6
Case: 17-11212        Document: 00515607833          Page: 7   Date Filed: 10/20/2020




                                      No. 17-11212


   evidence that he was associated with the Kenyan IP address used to file the
   Short tax refund. None of the quotes to which Sila directed us show that the
   Count I offense was based on conduct in Kenya as opposed to conduct in
   Dallas.
             Sila alternatively says he could have been convicted of violating 18
   U.S.C. § 641 by either “steal[ing]” or “convert[ing]” public funds, and that
   the statute’s different verbs create two different offenses. Thus, Sila says,
   the jury should have been instructed as to which offense—stealing or
   converting—the Government had accused him of committing.                    Sila’s
   argument is foreclosed by our recent holding in United States v. Coffman, 969
   F.3d 186 (5th Cir. 2020). In Coffman, as here, the defendant was convicted
   of violating the first paragraph of § 641 and argued on appeal that the district
   court erred by failing to give a special unanimity instruction addressing the
   different verbs of § 641. Id. at 190. We looked to the Supreme Court’s
   decision in Morissette v. United States, 342 U.S. 246 (1952), where the Court
   treated the verbs of § 641’s first paragraph “together”:
             We find no other purpose [in § 641] than to collect from
             scattered sources crimes so kindred as to belong in one
             category . . . . It is not surprising if there is considerable
             overlapping in the embezzlement, stealing, purloining and
             knowing conversion grouped in this statute. What has
             concerned codifiers of the larceny-type offense is that gaps or
             crevices have separated particular crimes of this general class
             and guilty men have escaped through the breaches.
   Coffman, 969 F.3d at 192 (quoting Morissette, 342 U.S. at 266–67).
             Rejecting Coffman’s argument that § 641’s first paragraph listed
   distinct elements, we held that “[t]he alternative verbs in the first paragraph
   of Section 641 are means of committing the offense, not elements.” Id. In
   other words, stealing or converting public funds are different means of
   violating § 641, but § 641 is violated all the same, and the Government need



                                            7
Case: 17-11212        Document: 00515607833          Page: 8    Date Filed: 10/20/2020




                                      No. 17-11212


   not separately prove that a defendant either stole or converted public funds.
   See also Schad, 501 U.S. at 649 (Scalia, J., concurring in part) (“[W]hen a
   single crime can be committed in various ways, jurors need not agree upon
   the mode of commission.”). We therefore affirm Sila’s convictions on
   Counts I and II.
                                          B.
          Next, Sila argues that there was insufficient evidence to convict him
   on Count III. Count III of the indictment charged Sila with aiding and
   abetting a violation of § 641 by participating in the filing of a fraudulent tax
   return in the name of Dietrich Eipper. On appeal, Sila does not dispute that
   such an act could serve as a basis for conviction, nor does he dispute the
   validity of any of the record evidence. Instead, he argues that no rational
   juror could have concluded on the evidence presented that he filed or aided
   and abetted in filing the Eipper tax refund.
          “[T]he standard of review is whether the evidence, as viewed in the
   light most favorable to the verdict, would permit a rational trier of fact to find
   [the defendant] guilty beyond a reasonable doubt.” United States v. Guerrero,
   169 F.3d 933, 939 (5th Cir. 1999) (quoting United States v. Pankhurst, 118 F.3d
   345, 352 (5th Cir. 1997)). The evidence is insufficient only when, taking all
   inferences in favor of the verdict, “no rational juror could have found guilt
   beyond a reasonable doubt.” United States v. Hoffman, 901 F.3d 523, 541 (5th
   Cir. 2018) (quoting United States v. Sanjar, 876 F.3d 725, 744 (5th Cir.
   2017)). We “consider countervailing evidence as well as the evidence that
   supports the verdict.” United States v. Brown, 186 F.3d 661, 664 (5th Cir.
   1999) (quoting United States v. Giraldi, 86 F.3d 1368, 1372 (5th Cir. 1996)).
          At trial, the Government offered the following evidence in support of
   the Count III charge: After the undercover IRS agent met with Breaux and
   Sila in Dallas and purchased the refund check in Short’s name, further




                                           8
Case: 17-11212         Document: 00515607833                Page: 9       Date Filed: 10/20/2020




                                           No. 17-11212


   investigation revealed that Breaux was connected to several other fraudulent
   tax refunds. One of these was the Eipper tax refund. This refund had been
   filed from a Kenyan IP address ending in 139 (the “139 IP address”), and this
   IP address was assigned to a company called Enterprise ICT. (Enterprise
   ICT was also assigned to another IP address, the one used to file the Short
   tax refund in Count I). Sila used Enterprise ICT’s mailing address as the
   “home” address on one of his PayPal accounts. Between 2011 and 2016,
   PayPal accounts in Sila’s name had used the 139 IP address almost 1,000
   times. After the Eipper tax refund issued to Breaux’s bank account, she
   wired $9,000 to Sila’s brother, Edwin. In addition to this evidence, the
   United States argued that Sila’s connections with Breaux and Edwin on both
   the Short tax refund and the Eipper tax refund evinced an overlay of
   participants between the crimes.3
           On appeal, Sila argues that there is no way to know whether any of the
   logins to his PayPal accounts from the 139 IP address were actually him or
   were instead someone else with his login information. He stresses that the
   139 IP address was assigned to a business, Enterprise ICT, and that any
   number of people—most importantly, his brother Edwin—could have been
   using the 139 IP address to log into Sila’s PayPal accounts. He notes that his
   PayPal accounts were logged into several times after he was taken into
   custody. He also argues that, because the mailing address assigned to
   Enterprise ICT and one of Sila’s PayPal accounts was located in a Nairobi
   mall, it is possible that the mailing address “was a central depository for mail
   for every business at the mall.” Sila contends that the Government offered
   no evidence that he otherwise used the 139 IP address on the day the Eipper

           3 In his brief, Sila argued for the first time that such overlay-of-participant evidence

   was inadmissible under Federal Rule of Evidence 404(b) and our decision in Guerrero, 169
   F.3d at 939. Because we hold the evidence insufficient on Count III regardless of whether
   overlay-of-participant evidence was properly admitted, we do not address this argument.




                                                 9
Case: 17-11212       Document: 00515607833              Page: 10      Date Filed: 10/20/2020




                                         No. 17-11212


   tax refund was filed with that IP address.              Finally, he notes that the
   Government said in its closing argument at trial that Enterprise ICT was his
   brother’s business, not his.
           Drawing “all reasonable inferences in support of the verdict,” we hold
   that the evidence was insufficient to support Sila’s Count III conviction. The
   Government presented no conclusive evidence showing that Sila had ever
   used the 139 IP address, much less that he used it to file (or help file) the
   Eipper tax refund. All circumstantial evidence supporting the Government’s
   contention that Sila used the 139 IP address many times is severely undercut
   by the fact that anyone associated with Enterprise ICT and logged into their
   system could have used it. Moreover, that Sila’s PayPal was accessed after
   he was taken into custody substantially weakens the Government’s argument
   that he was the exclusive user of his PayPal accounts and therefore was the
   only person using the 139 IP address to log into his PayPal accounts almost
   1,000 times between 2011 and 2016. We therefore vacate Sila’s Count III
   conviction.
                                              C.
           Finally, Sila argues that the district court attributed an erroneous
   amount of loss to him and thereby improperly sentenced him. Specifically,
   Sila says that the district court clearly erred in attributing $3.9 million of loss
   to him based on the IP address ending in 154 used for Counts I and II.
   Because there will be a re-sentencing here,4 we need not address Sila’s
   argument about the reliability of the assertions in the Presentence Report and
   whether those assertions support the district court’s attributing to Sila all




           4
            At oral argument, the United States conceded that a reversal of Sila’s Count III
   conviction would require re-sentencing.




                                              10
Case: 17-11212     Document: 00515607833             Page: 11   Date Filed: 10/20/2020




                                      No. 17-11212


   fraudulent tax refunds filed from the 154 IP address from 2011 to 2016 in its
   calculation of a proper sentence on Counts I and II.
                                  *        *         *
          The judgment of the district court is AFFIRMED on Counts I and
   II and VACATED with respect to Count III. The case is REMANDED
   for re-sentencing.




                                           11